Case 2:20-cv-01979-WJM-MF Document 11 Filed 07/23/20 Page 1 of 2 PageID: 39




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

  KHANH CHAU, individually and on behalf of all                        CLASS ACTION
  others similarly situated,
                                                                    Case No. 2:20-cv-01979
        Plaintiff,
                                                                 JURY TRIAL DEMANDED
  vs.

  H&D LINDEN MOTORS, INC. D/B/A LINDEN
  VOLKSWAGEN,

    Defendant.
  ______________________________________/

                            NOTICE OF DISMISSAL WITH PREJUDICE

            Plaintiff, Khanh Chau, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), does

 hereby dismiss this this action as follows:

            1.       All claims of the Plaintiff, Khanh Chau, individually, are hereby dismissed with

 prejudice.

            2.       All claims of any unnamed member of the alleged class are hereby dismissed

 without prejudice.

 Date: July 23, 2020

 Respectfully Submitted,

 Dapeer Law, P.A
 /s/ Rachel Edelsberg
 Rachel Edelsberg, Esq.
 Jersey Bar No. 039272011
 3331 Sunset Avenue
 Ocean, NJ 07712
 Telephone: 305-610-5223
 Email: rachel@dapeer.com
 Counsel for Plaintiff and the Class
Case 2:20-cv-01979-WJM-MF Document 11 Filed 07/23/20 Page 2 of 2 PageID: 40




                                    CERTIFICATE OF SERVICE

         I hereby certify that on July 23, 2020, I electronically filed the foregoing document with
 the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
 this day on all counsel identified below via transmission of Notices of Electronic Filing generated
 by CM/ECF or in some other authorized manner.

 Respectfully submitted,

                                               By:     /s/ Rachel Edelsberg
                                                       Rachel Edelsberg, Esq.


                                               Counsel for Plaintiff and the Class
